Name: 76/198/EEC: Council Decision of 9 February 1976 on import arrangements for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-02-12

 Avis juridique important|31976D019876/198/EEC: Council Decision of 9 February 1976 on import arrangements for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community Official Journal L 037 , 12/02/1976 P. 0024++++ ( 1 ) OJ N C 257 , 10 . 11 . 1975 , P . 27 . ( 2 ) OJ N L 166 , 28 . 6 . 1975 , P . 81 . ( 3 ) OJ N L 201 , 31 . 7 . 1975 , P . 5 . ( 4 ) OJ N L 201 , 31 . 7 . 1975 , P . 73 . COUNCIL DECISION OF 9 FEBRUARY 1976 ON IMPORT ARRANGEMENTS FOR RUM , ARRACK AND TAFIA FALLING WITHIN SUBHEADING 22.09 C I OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE EUROPEAN ECONOMIC COMMUNITY ( 76/198/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 136 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS THE COUNCIL HAS AUTONOMOUSLY IMPLEMENTED ARTICLE 2 ( 1 ) AND PROTOCOL N 7 ON RUM OF THE ACP-EEC CONVENTION OF LOME ; WHEREAS BY REGULATION ( EEC ) N 1600/75 ( 2 ) THE COUNCIL OPENED A TARIFF QUOTA FREE OF CUSTOMS DUTIES FOR PRODUCTS FALLING WITHIN SUBHEADING 22.09 C I OF THE COMMON CUSTOMS TARIFF ORGINATING IN THE ACP STATES ; WHEREAS BY REGULATION ( EEC ) N 1957/75 ( 3 ) THE COUNCIL LAID DOWN INTERIM ARRANGEMENTS FOR TRADE WITH THE OVERSEAS COUNTRIES AND TERRITORIES ASSOCIATED WITH THE EUROPEAN ECONOMIC COMMUNITY , HEREINAFTER CALLED " COUNTRIES AND TERRITORIES " ; WHEREAS THAT REGULATION PROVIDES FOR THE ADOPTION OF SPECIAL RULES FOR THE ABOVEMENTIONED PRODUCTS ORIGINATING IN THESE COUNTRIES AND TERRITORIES ; WHEREAS UNDER REGULATION ( EEC ) N 1958/75 ( 4 ) THE COUNCIL AGREED TO ADOPT THE MEASURES LAYING DOWN THESE IMPORT ARRANGEMENTS ; WHEREAS IT HAS SINCE APPROVED THE PRINCIPLES WHICH SHOULD GOVERN THESE ARRANGEMENTS ; WHEREAS THE IMPORT ARRANGEMENTS FOR THE ABOVEMENTIONED PRODUCTS ORIGINATING IN THE COUNTRIES AND TERRITORIES SHOULD ACCORDINGLY BE ADOPTED FOR THE PERIOD FROM 1 MARCH 1976 TO 1 MARCH 1980 , WITHOUT AWAITING THE ENTRY INTO FORCE OF THE DECISION ON THE ASSOCIATION OF THE COUNTRIES AND TERRITORIES , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . PENDING ENTRY INTO FORCE OF A COMMON ORGANIZATION OF THE MARKETS IN SPIRITS , AND AT ALL EVENTS NO LATER THAN 1 MARCH 1980 , RUM , ARRACK AND TAFIA FALLING WITHIN SUBHEADING 22.09 C I OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN THE COUNTRIES AND TERRITORIES LISTED IN THE ANNEX TO THIS DECISION AND , AS FROM THE ENTRY INTO FORCE OF THE COUNCIL DECISION ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES , ORIGINATING IN THE COUNTRIES AND TERRITORIES MENTIONED IN THE CORRESPONDING ANNEX OF THAT DECISION , SHALL BE IMPORTED INTO THE COMMUNITY FREE OF CUSTOMS DUTIES WITHIN THE LIMITS OF A COMMUNITY TARIFF QUOTA FIXED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS . 2 . THE GRANT OF EXEMPTION FROM CUSTOMS DUTIES IN THE NEW MEMBER STATES SHALL NOT , HOWEVER , AFFECT THE APPLICATION OF ARTICLE 38 OF THE ACT OF ACCESSION . ARTICLE 2 1 . THE TARIFF QUOTA PROVIDED FOR IN ARTICLE 1 SHALL BE FIXED EACH YEAR FOR A PERIOD RUNNING FROM 1 JULY TO 30 JUNE . 2 . HOWEVER , A QUOTA SHALL BE FIXED FOR MARCH , APRIL , MAY AND JUNE OF 1976 WHICH SHALL BE EQUAL TO ONE-THIRD OF THE ANNUAL QUOTA . ARTICLE 3 1 . THE ANNUAL TARIFF QUOTA SHALL BE FIXED ON THE BASIS OF A BASIC ANNUAL QUANTITY , CALCULATED IN HECTOLITRES OF PURE ALCOHOL , EQUAL TO THE AMOUNT OF IMPORTS DURING THE BEST OF THE LAST THREE YEARS FOR WHICH STATISTICS ARE AVAILABLE . FOR THE PURPOSES OF CALCULATING THE QUOTA FOR 1 MARCH TO 30 JUNE 1976 THE VOLUME OF IMPORTS IN 1975 SHALL BE TAKEN AS AN AGREED FIGURE AS BEING 80 000 HECTOLITRES OF PURE ALCOHOL . 2 . THE ANNUAL TARIFF QUOTA SHALL BE EQUAL TO THE BASIC ANNUAL QUANTITY DETERMINED PURSUANT TO PARAGRAPH 1 PLUS A GROWTH RATE OF 13 % . THE QUOTA SHALL BE FIXED ON THAT BASIS . 3 . HOWEVER , THE COUNCIL , ACTING UNANIMOUSLY ON A PROPOSAL FROM THE COMMISSION , MAY EACH YEAR INCREASE OR REDUCE THE RATE LAID DOWN IN PARAGRAPH 2 IN THE LIGHT OF COMMUNITY CONSUMPTION AND PRODUCTION AND DEVELOPMENTS OF THE TRADE FLOW WITHIN THE COMMUNITY AND BETWEEN THE COMMUNITY , THE COUNTRIES AND TERRITORIES AND THE ACP STATES . ARTICLE 4 WHEN LAYING DOWN THE ANNUAL IMPORT QUOTA , THE COUNCIL , ACTING BY A QUALIFIED MAJORITY ON A PROPOSAL FROM THE COMMISSION , SHALL DETERMINE THE ALLOCATION OF THE QUOTA AMONGST THE MEMBER STATES , TAKING INTO ACCOUNT ACTUAL TRENDS ON THE MARKETS IN QUESTION , THE NEEDS OF THE MEMBER STATES AND ECONOMIC PROSPECTS FOR THE PERIOD UNDER CONSIDERATION . ARTICLE 5 FOR THE PURPOSES OF IMPLEMENTING THIS DECISION THE CONCEPT OF " ORIGINATING PRODUCTS " AND THE METHODS OF ADMINISTRATIVE COOPERATION RELATING THERETO SHALL BE THOSE DEFINED IN ANNEX II TO REGULATION ( EEC ) N 1957/75 AND , AS FROM THE ENTRY INTO FORCE OF THE COUNCIL DECISION ON THE ASSOCIATION OF THE COUNTRIES AND TERRITORIES , THOSE DEFINED IN THE CORRESPONDING ANNEX TO THE SAID DECISION . ARTICLE 6 THE PRODUCTS REFERRED TO IN ARTICLE 1 SHALL BE PLACED UNDER COMMUNITY SURVEILLANCE ACCORDING TO DETAILED ARRANGEMENTS TO BE LAID DOWN BY THE COUNCIL WHEN IT ADOPTS THE MEASURES PROVIDED FOR IN ARTICLE 3 . ARTICLE 7 ARTICLE 7 AND ANNEX III OF REGULATION ( EEC ) N 1957/75 AND , AS FROM THE ENTRY INTO FORCE OF THE COUNCIL DECISION ON THE ASSOCIATION OF THE COUNTRIES AND TERRITORIES , THE CORRESPONDING PROVISIONS OF THE SAID DECISION , SHALL BE APPLICABLE TO THE PRODUCTS REFERRED TO IN ARTICLE 1 . ARTICLE 8 THIS DECISION SHALL ENTER INTO FORCE ON 1 MARCH 1976 . IT SHALL APPLY UNTIL 29 FEBRUARY 1980 . ARTICLE 9 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 9 FEBRUARY 1976 . FOR THE COUNCIL THE PRESIDENT G . THORN ANNEX LIST OF THE COUNTRIES AND TERRITORIES REFERRED TO IN ARTICLE 1 ( THIS LIST DOES NOT PREJUDICE THE STATUS OF THESE COUNTRIES AND TERRITORIES NOW OR IN THE FUTURE ) 1 . OVERSEAS COUNTRIES OF THE KINGDOM OF THE NETHERLANDS : _ THE NETHERLANDS ANTILLES ( ARUBA , BONAIRE , CURACAO ; ST MARTIN , SABA , ST EUSTATIUS ) . 2 . OVERSEAS TERRITORIES OF THE FRENCH REPUBLIC : _ SAINT PIERRE AND MIQUELON , _ MAYOTTE , _ TERRITORY OF THE AFARS AND ISSAS , _ NEW CALEDONIA AND DEPENDENCIES , _ WALLIS AND FUTUNA ISLANDS , _ FRENCH POLYNESIA , _ FRENCH SOUTHERN AND ANTARCTIC TERRITORIES . 3 . OVERSEAS COUNTRIES AND TERRITORIES OF THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND : _ BELIZE , _ BRUNEI , _ ASSOCIATED STATES IN THE CARIBBEAN ( ANTIGUA , DOMINICA , ST LUCIA , ST VINCENT , ST KITTS , NEVIS AND ANGUILLA ) , _ CAYMAN ISLANDS , _ FALKLAND ISLANDS AND DEPENDENCIES , _ GILBERT ISLANDS , _ SOLOMON ISLANDS , _ TURKS AND CAICOS ISLANDS , _ BRITISH VIRGIN ISLANDS , _ MONTSERRAT , _ PITCAIRN , _ ST HELENA AND DEPENDENCIES , _ SEYCHELLES , _ BRITISH ANTARCTIC TERRITORY , _ BRITISH INDIAN OCEAN TERRITORY , _ TUVALU . 4 . ANGLO-FRENCH CONDOMINIUM OF THE NEW HEBRIDES . 5 . COUNTRIES PROVISIONALLY COVERED BY THIS DECISION : _ THE COMORES , _ SURINAM .